 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 8

 9 UNITED STATES OF AMERICA,                    )
                                                )
10                        Plaintiff,            )
11                                              )   2:18-CR-0231-TOR
     vs.                                        )
12
                                                )
13 JARED ALLEN FLETT,                           )   Protective Order for Minors and
                                                )   Order Re: Compliance with 18
14
                          Defendant.            )   U.S.C. § 3509(d)
15                                              )
16

17
           IT IS HEREBY ORDERED, that the privacy protection measures mandated by
18
     18 U.S.C. § 3509(d), when a case involves a person under the age of eighteen years
19 who is alleged to be a victim of a crime of sexual exploitation, or a witness to a crime

20 committed against another person, apply to this case, thus;

21         IT IS FURTHER ORDERED that all persons acting in this case in a capacity
22 described in 18 U.S.C. § 3509(d)(1)(B), shall:

23          1. Keep all documents that disclose the name or any other information
24 concerning a child in a secure place to which no person who does not have reason to

25 know their contents has access; and

26          2. Disclose such documents or the information in them that concerns a child
27 only to persons who, by reason of their participation in the proceeding, have reason

28 to know such information;

29

30 Protective Order - 1
 1        IT IS FURTHER ORDERED that all papers to be filed in court that disclose
 2 the name of or any other information concerning a child shall be filed under seal

 3 without necessity of obtaining a court order, and that the person who makes the filing

 4 shall submit to the clerk of the court --

 5        1. the complete paper to be kept under seal; and
 6        2. the paper with the portions of it that disclose the name of or other
 7 information concerning a child redacted, to be placed in the public record.

 8        IT IS FURTHER ORDERED that counsel for the government and counsel for
 9 defendant shall provide one another with a copy of each unredacted pleading filed in

10 this case, provided that such pleading is not filed in camera.

11        IT IS FURTHER ORDERED that the parties and the witnesses shall not
12 disclose either alleged minor victim's names at pre-trial proceedings or at trial in this

13 case. The parties shall prepare their witnesses and instruct them to refer to the

14 alleged minor victims only by using pseudonyms, such as initials, which will be

15 agreed to by counsel, rather than their names, in opening statements and in closing

16 arguments.

17       DATED January 3, 2019.
18
19
                                      THOMAS O. RICE
20
                               Chief United States District Judge
21

22

23

24

25

26
27

28

29

30 Protective Order - 2
